     Case 1:19-cr-00025-GJQ ECF No. 184 filed 08/25/20 PageID.1858 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                               _____________________

UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 1:19-cr-00025

v.                                                   Hon. Gordon J. Quist

MOHAMED SALAT HAJI,

              Defendant.

_____________________________/

                                      ORDER

        This matter is before the Court on defense counsel’s unopposed motion for

psychiatric exam (ECF No. 179). The Court held a hearing on yesterday’s date at

which defendant was present with counsel. Having considered the parties’ oral and

written submissions, and for the reasons stated on the record, the motion is

GRANTED.

        Based on testimony and reports of defendant’s behavior, the nature of the

offense, and the information in the Pretrial Services Report (ECF No. 15 (Restricted)),

the Court finds that there is reasonable cause to believe that defendant may be

suffering from a mental disease or defect that is rendering him unable either to

understand the nature and consequences of the proceedings against him or to

properly assist in his defense. Accordingly, the Court shall ORDER that a hearing

be conducted to determine the defendant’s mental competency.       Accordingly,
  Case 1:19-cr-00025-GJQ ECF No. 184 filed 08/25/20 PageID.1859 Page 2 of 4




                                 2
      IT IS ORDERED that a hearing be conducted to determine defendant’s

mental competency. See 18 U.S.C. § 4241(a); FED. R. CRIM. P. 12.2(c)(1)(A).

      IT IS FURTHER ORDERED that a psychiatric or psychological examination

of defendant be conducted within 90 days pursuant to 18 U.S.C. §§ 4241(b) and

4242(a), and that a psychiatric report be filed in accordance with 18 U.S.C. § 4247(c).

      IT IS FURTHER ORDERED that defendant is committed to the custody of

the Attorney General for a period not to exceed 45 days for placement in an

appropriate facility for evaluation by a qualified examiner within the meaning of 18

U.S.C. § 4241. As soon as the Bureau of Prisons has designated an appropriate

facility, defendant will be ordered transported by the U.S. Marshal to the place of

examination or hospitalization.

      IT IS FURTHER ORDERED that the evaluation shall include extensive

objective testing, and it shall evaluate both whether defendant is competent to stand

trial and whether defendant’s mental condition might be improved through mental

health treatment, including prescription medication; the examination shall also

determine whether defendant was insane at the time of the offense charged.

Specifically, defense counsel is concerned that defendant may have suffered head

trauma while being held at the Newaygo County Jail. The evaluation shall include

measures to address this possibility.

      IT IS FURTHER ORDERED that the report shall be submitted to the Court

and will be filed with access restricted to the Court and the parties.
  Case 1:19-cr-00025-GJQ ECF No. 184 filed 08/25/20 PageID.1860 Page 3 of 4




                               3
      IT IS FURTHER ORDERED that, upon return of the report, a competency

hearing shall be promptly scheduled by the Court’s case manager.

      IT IS FURTHER ORDERED that the professional preparing the evaluation

shall make him/herself available for testimony at the competency hearing.

      FINALLY, IT IS ORDERED that Pretrial Services is authorized to release

the Pretrial Services Report (ECF No. 15 (Restricted)) to the Federal Bureau of

Prisons. That report shall remain confidential and the contents shall not be disclosed

to anyone other than those who are participating in the evaluation of defendant.

      SO ORDERED

Date: August 25, 2020                          /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge
Case 1:19-cr-00025-GJQ ECF No. 184 filed 08/25/20 PageID.1861 Page 4 of 4
